UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-2052


WYMON GRIFFIN,

                  Plaintiff - Appellant,

             v.

PROFESSIONAL POLICE & SECURITY SERVICE; ALMAMY CONAKRY; FOOD
LION, INCORPORATED, Store #635,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:07-cv-00425-RJC-DCK)


Submitted:    March 12, 2009                   Decided:    March 16, 2009


Before MOTZ and      SHEDD,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Wymon Griffin, Appellant Pro Se.      Walter Lewis Smith, Jr.,
ROBINSON, ELLIOTT & SMITH, Charlotte, North Carolina; Julie Lynn
Bell, PATTERSON DILTHEY, LLP, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Wymon   Griffin       appeals    the   district   court’s    order

accepting the recommendation of the magistrate judge and denying

relief   on    his    42   U.S.C.    § 1983     (2006)   complaint.   We   have

reviewed the record and find no reversible error.                 Accordingly,

we affirm for the reasons stated by the district court. Griffin

v. Professional Police & Security Serv., No. 3:07-cv-00425-RJC-

DCK (W.D.N.C. Aug. 21, 2008).                 We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                      AFFIRMED




                                         2